DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.
Claim Objections
Claim 3 is objected to because of the following informalities:  "wherein the different additives" should read "wherein different additives"; additionally, "various additives" should read "additives" in line 2.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “their anticipated position” in line 3 should read “an anticipated position.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “additive nozzles” should read “scattering nozzles” as par. 0021 of the published specification (US 2020/0198174) explains that scattering heads have scattering nozzles for additives and does not use the term “additive nozzles.”   Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “its” should be struck from the claim as it is an “indefinite pronoun” and does not seem to be needed for understanding the result of the suggestion: “wherein the physical property of the wood material is electrical conductivity or thermal conductivity”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/640,848 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlap in scope that will be outlined below.
Regarding claim 1 (instant application), the claim overlaps in scope with claims 1-3 of the reference application when read as a whole. 
Regarding claim 2 (instant application), the claim overlaps in scope with claims 4-5 of the reference application when read together to include all of the limitations of reference claims 4-5.
Regarding claim 3 (instant application), the claim overlaps in scope with claim 6 of the reference application.
Regarding claim 4 (instant application), the claim overlaps in scope with claim 7 of the reference application.
Regarding claim 5 (instant application), the claim is a species of reference claim 7, as it would describe one possible result of performing the limitations of reference claim 7. Instant claim 5 requires that the quantity of the particles be selected in a way that the wood panel results in a homogeneous bulk density. Reference claim 7 requires that the quantity of particles be varied based on an anticipated position in the ‘particulate cake’ (forming the panel) and one result of forming a panel would be with a homogenous bulk density (given the two implied options of homogeneous vs heterogeneous). As such, instant claim 5 is a species of reference claim 7. 
Regarding claims 6 and 8 (instant application), the claims mostly overlap in scope with claim 8 of the reference application, but instant claim 6 further includes “an introduction device” which is met by claim 10 of the reference application (as a ‘glue nozzle’ or a species of the introduction device), thus claims 6 and 8 of the instant application are met by claims 8 and 10 of the reference application. 
Regarding claim 7 (instant application), the claim overlaps in scope with claim 8 of the reference application. 
Regarding claim 9 (instant application), the claim overlaps mostly in scope with claim 10 of the reference application, however there is an additional nozzle required here. However, it has been held that a duplication of parts without unexpected results would support a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are additional nozzles used as to deposit additional or different material onto a substrate. 
Regarding claim 10 (instant application), the claim overlaps in scope with claim 12 of the reference application and is anticipated by said reference claim since the instant claim requires only one of the options of thermal and electrical conductivity. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stelte (US Patent No. 4,458,827).
Regarding claims 6-8, it is first noted on the record that in “a device for conducting a method according to claim 1,” the “for conducting a method according to claim 1” clause constitutes an intended use as described in MPEP 2114. 
As discussed in MPEP 2114, the manner of operating the device does not differentiate apparatus claims from the prior art. As such, the limitations of claim 1 are not read as limiting to claim 6 under the BRI standard. However, if these “method steps” referred to in claim 6, are viewed as functional limitations instead of an intended use and thus still implicitly required, please see below.  
With respect to device claims 6-8, Stelte discloses a system and device for adding adhesive to wood particles, which comprises an introduction device (40) for scattering wood particles and a nozzle for scattering the additive (adhesive) (outlet of line 34), and additionally discloses electrical control system (33) with an electronic data processing device, that is configured to vary a quantity of the adhesive that is to be applied to a given set of particles by a “nozzle” (outlet of ‘line’ 34) (Stelte, 2:42-3:52 and 4:11-4:69 explains full algorithm used by the processor/memory which includes an “adhesive/chip relationship” as in 3:48-3:52; Figs. 1-2) which is user operated and as such, can be performed in a different manner for a given location of the panel being produced. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Lewis et al. (US 2018/0215069), hereinafter Lewis.
Regarding claims 1 and 3-4, Nilsson discloses a method of producing a wood material panel (abstract) comprising: (a) scattering a multitude (or ‘plurality’) of wood particles to claim 4; applying an adhesive to at least some of the wood particles prior to the scattering (‘and/or’ has the BRI of “or” where it appears in the claims) of the particles within a mold (par. 0042);
(b) pressing of the particulate cake under high temperature and high pressure (par. 0042, 0058-0061) and wherein a quantity of the adhesive is varied based on its (the quantity of adhesive’s) position within the particulate cake (par. 0063 explains that some areas are coated more heavily with adhesive)
Nilsson does not explicitly disclose (c) introducing different quantities of at least one additive at different positions within the particulate cake during the scattering of the wood particles. 
However, Lewis discloses a similar method to that of Nilsson, in that Lewis also puts particles and adhesive into a mold and compresses the combination of particles and adhesive into a wood material panel (Lewis, par. 0085, 0094, 0106, 0122). Lewis further discloses that additives can be included with the adhesive (Lewis, par. 0108-0117) as to confer favorable properties on the manufactured wood product. 
Nilsson as discussed above discloses a “base” process of producing a wood material panel having a variable amount of adhesive. Lewis discloses an “improvement” to the base process of Nilsson that is similar to the claimed invention in that Lewis also includes an additive material within the adhesive material. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the additive materials of Lewis (par. 0108-0117) into the adhesive of Nilsson above, resulting in a variable amount of additives to be claims 1 and 3. Accordingly, one of ordinary skill in the art would have found it obvious to have specified that there is a variable amount of additives included within the particulate cake at different positions (along with adhesive) as is required in the claims as to likewise confer favorable properties upon the wood material product (Lewis, par. 0108) at various locations.  
Regarding claims 2 and 10, Nilsson/Lewis discloses the subject matter of claim 1 as discussed above, and further discloses that an adhesive component can be included as an additive (Lewis, par. 0094 describes that the crosslinking agent can be added separately such that it would constitute an ‘additive’), or also at least a fire retardant, biocidal, substance for preventing swelling (Lewis, par. 0042-0043, 0108-0117), which would necessarily or inherently alter the thermal conductivity (such as the carbon nanotubes in Lewis, par. 0116) of the combined material as in claim 10. It would have been obvious to one of ordinary skill in the art to have incorporated these limitations as described in Lewis for the same reasons set forth in claim 1 above.     
Regarding claim 5, Nilsson/Lewis discloses the subject matter of claim 4 as discussed above, and further discloses producing a panel with a homogeneous bulk density (Nilsson, par. 0004) as background information. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 2009/0042019) in view of Lewis (US 2018/0215069) as applied to claim 1 above, and further in view of Stelte (US Patent No. 4,458,827).
Regarding claims 6-8, Nilsson/Lewis discloses the subject matter of claim 1 as discussed above (if claim 1 is alternatively read as limiting to claim 6 – also addressed above where it is not read as limiting) and further discloses an introduction device (scattering 
However, Stelte discloses a system and device for adding adhesive to wood particles, which comprises an introduction device (40) for scattering wood particles and a nozzle for scattering the additive (adhesive) (outlet of line 34), and additionally discloses electrical control system (33) with an electronic data processing device, that is configured to vary a quantity of the adhesive that is to be applied to a given set of particles by a “nozzle” (outlet of ‘line’ 34) (Stelte, 2:42-3:52 and 4:11-4:69 explains full algorithm used by the processor/memory which includes an “adhesive/chip relationship” as in 3:48-3:52; Figs. 1-2) which is user operated and as such, can be performed in a different manner for a given location of the panel being produced. 
Nilsson/Lewis discloses a “base” process/device of producing a wood material panel using wood material and adhesive material. Stelte discloses an “improvement” to the base process/device above that has been improved in the same way as the claimed invention in that it further includes a system for depositing a measured amount of glue for the particles. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Stelte into the “base” process/device of Nilsson/Lewis above as Stelte provides a suitable device of adding glue to the particles and Nilsson/Lewis provides the steps of producing a panel including adding glue to particles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the “base” process/device above from Nilsson/Lewis further includes the components from Stelte as described above. 
Regarding claim 9, Nilsson/Lewis/Stelte discloses the subject matter of claim 8 as discussed above, and further discloses two sets of nozzles [Nilsson, Fig. 3, (29, 29’), par. 0047] that could be used in the manner as described in the claim, thus meeting the claim limitation in the device claim as in MPEP 2114. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stelte (US Patent No. 4,458,827).
Regarding claim 9, Stelte discloses the subject matter of claim 8 under 35 U.S.C. 102 as discussed above, but does not explicitly disclose that there is at least two different nozzles for scattering additives, showing only the one at outlet of line 34 as discussed above. However, it has been held that a duplication of parts without unexpected results would support a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are multiple nozzles for scattering materials in the Stelte device above as to add additional material to the product being produced. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742